OPINION OF THE COURT
Per Curiam.
Respondent, Roderick Plummer, was admitted to the practice of law by this court on January 21, 1977.
By affidavit dated March 31, 1992, respondent seeks an *381order pursuant to 22 NYCRR 603.11, permitting him to resign as a member of the Bar of the State of New York. Respondent states in his affidavit that he is aware of an investigation by this court’s Departmental Disciplinary Committee concerning charges that he converted clients’ funds for his own use, issued checks payable to "cash” and paid for personal and business expenses from his escrow account, failed to promptly pay over clients’ funds, misrepresented to his clients the reasons for the delay in paying escrow funds to them and failed to keep escrow records.
Respondent’s affidavit of resignation fully complies with the requirements of section 603.11 of this court’s rules governing the conduct of attorneys (22 NYCRR). Respondent acknowledges that (1) he is the subject of a pending investigation by the Departmental Disciplinary Committee into allegations that he has been guilty of misconduct; (2) his resignation is freely and voluntarily tendered; (3) he has not been subjected to coercion or duress; (4) he is fully aware of the implications of submitting his resignation; and (5) he cannot successfully defend himself on the merits against the charges in the proceeding pending before the Committee.
The Committee’s application to have this court accept respondent’s resignation as a member of the Bar effective as of the date of the order to be entered herein, is hereby granted. Respondent’s name is accordingly stricken from the roll of attorneys, effective immediately.
Murphy, P. J., Carro, Milonas, Ellerin and Kupferman, JJ., concur.
Respondent’s resignation is accepted and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.